Title: To Alexander Hamilton from George Washington, 10 August 1796
From: Washington, George
To: Hamilton, Alexander


Mount Vernon 10th Augt. 1796.
My dear Sir,
The principal design of this letter, is to inform you, that your favor of the 30th. Ulto, with its enclosure, got safe to my hands by the last Post, and that the latter shall have the most attentive consideration I am able to give it.
A cursory reading it has had, and the Sentiments therein contained are extremely just, & such as ought to be inculcated. The doubt that occurs at first view, is the length of it for a News Paper publication; and how far the occasion would countenance its appearing in any other form, without dilating more on the present state of matters, is questionable. All the columns of a large Gazette would scarcely, I conceive, contain the present draught. But having made no accurate calculation of this matter, I may be much mistaken.
If any matters should occur to you as fit subjects of communication at the opening of the next Session of Congress I would thank you for noting and furnishing me with them. It is my wish, and my custom to provide all the materials for the Speech in time that it may be formed at leizure.
With sincere esteem and affectionate regard   I am always Yours
Go: Washington
Alexr: Hamilton Esqr.
